Case 0:20-cv-62222-RKA Document 19 Entered on FLSD Docket 12/16/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-62222-CIV-ALTMAN/Hunt

  MATTHEW EDWARDS,

         Plaintiff,
  v.

  MILTON FRIEDMAN, et al.,

        Defendants.
  _________________________________________/

                                      ORDER OF REFERRAL

         THIS MATTER comes before the Court on the parties’ Joint Motion to Approve FLSA

  Settlement Agreement and Dismiss Case with Prejudice (the “Motion”) [ECF No. 18]. This case

  involves an FLSA Settlement Agreement, which the Court must scrutinize to determine whether

  it is a fair and reasonable resolution of a bona fide dispute. See Lynn’s Food Stores, Inc. v. U.S.

  ex rel. U.S. Dep’t of Labor, 679 F.2d 1350, 1354–55 (11th Cir. 1982). To resolve this matter

  justly and efficiently, the Court hereby

         ORDERS AND ADJUDGES that this matter is REFERRED to United States

  Magistrate Judge Patrick M. Hunt for a fairness hearing (if necessary) and a Report and

  Recommendation on any dispositive matters, pursuant to 28 U.S.C. § 636 and Local Magistrate

  Judge Rule 1.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of December 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
